Citation Nr: 1749510	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left eye disability.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity, including as secondary to diabetes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from September 1960 to August 1964, and from July 1974 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

In November 2015 and May 2017, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims.  It appears the remand purposes have been fulfilled, and the claim is returned to the Board.  

After the Supplemental Statement of the Case (SSOC) issued, the Veteran filed correspondence in September 2017, suggesting that in addition to his claimed Agent Orange exposure, that he had lead-based exposure in service.  The Veteran indicated that his using grinders to remove lead-based paint from decks could have caused his COPD.  He also asked that his Parkinson's disease be reconsidered.  A waiver of RO consideration of evidence later submitted was filed August 2017.

The Board notes the COPD claim was adversely decided against the Veteran in its  decision of November 2015.  No appeal was taken within one year of that decision, and it is final.  Hypertension, stroke, and prostate cancer were also adversely ruled upon.  The record reveals no claim for Parkinson's disease.  As the issue was not decided in the most recent rating decision , it is not before the Board.  If the Veteran wishes to file a claim for COPD base on lead exposure, or for Parkinson's disease, he is directed to submit the claims on the proper standardized VA form.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An eye disability did not manifest in service and is not otherwise attributable to service.  

2.  Diabetes mellitus did not manifest in service, or within one year of separation, and is not otherwise attributable to service.  

3.  Peripheral neuropathy did not manifest in service, or within one year of separation, and is not otherwise attributable to service or secondary to any service-connected condition.  


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110 , 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

2.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Peripheral neuropathy was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not secondary to any service-connected condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Background, and Analysis

Service connection is granted for disability resulting from personal injury suffered or disease contracted during active military service or for aggravation of such pre-existing matter during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including diabetes, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307.  

Additionally, Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307 (a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases, including diabetes mellitus, type II, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309 (e) (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board must also account for the evidence it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted for a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  


Left Eye Disability

The Veteran contends that his left eye disability was caused by an injury he sustained in service.  See February 2010 Veteran's Application for Compensation and/or Pension.  He states that while he was stationed in Corpus Christi, Texas, he was on a tarmac doing cleaning detail up when an airplane started its engine causing a small piece of metal to hit him in the eye.  As a result, he went to sick call and subsequently received medical attention at a naval air station hospital in Corpus Christi, Texas.  He recalls this being around 1969; his spouse believed it was 1968 (Hearing Tr., p. 10).  

In August 2016, the Veteran was afforded a VA examination with respect to this claim.  See August 2016 VA Examination Report.  Following examination, the VA examiner noted diagnoses of bilateral wet age-related macular degeneration and bilateral pseudophakia due to cataracts.  With respect to the left eye, the VA examiner indicated he had a chorioretinal scar, central scotoma due to macular scarring, and profound vision loss in his left eye.  In opining that it was less likely than not the wet age-related macular degeneration of the left eye was incurred in or caused by service, the VA examiner noted the Veteran's family history of macular degeneration and diabetes, and his prolonged history of smoking that significantly increased his risk of developing the condition.  With respect to the cataracts, the VA examiner opined they were also not likely associated with his service.  

In July 2017, a VA examiner gave a supplemental opinion addressing the Veteran's statement about how the eye injury in service occurred.  The examiner stated that the Veteran's macular scarring and severe vision loss are solely due to the extensive wet age-related macular degeneration, which is not related to any time in service.  The examiner noted the Veteran's cataracts for both eyes were age-related cataracts, and because only one eye had an injury, it was less likely than not it was due to any injury in service.  

Analysis: Left Eye

The Veteran's 2017 left eye disability is sufficient to qualify as a disability for VA purposes.  Accordingly, the first element of service connection, a current disability, is met.  See Shedden, supra.  Thus, the Board must address whether the Veteran's eye disability is related to his military service.  

Pursuant to 38 C.F.R. § 3.307, presumptive service connection may only be established if the disease developed to a compensable degree within one year of discharge from service.  In the present case, it did not; the next reported issue was was some ten years later, for cataracts.  The remaining service treatment records indicate the Veteran was treated for conjunctivitis in April of 1964 for his right eye, and in May of 1972, the Veteran was seen again for his right eye and given an iodine solution.  

The Board notes the Veteran is competent to report symptoms that a lay witness is capable of observing and is within the realm of his or her personal knowledge.  While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's eye disorder, and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Hence, the Board places greater weight on the medical evidence of record.  

The Board cannot find medical or credible lay evidence of record showing that the Veteran experienced a continuity of symptomatology related to his eye injury in approximately 1968.  His service records reflect that he had defective vision upon his reenlistment in 1964, prior to his eye injury.  In February of 1973, the Veteran applied to be a warrant officer, passing all physical requirements.  He was turned down only for lack of available positions.  In 1987, the Veteran apparently still had good vision, and made a records request indicating he was considering returning to active duty.  The Board does not doubt the Veteran's veracity; rather, the record reflects that any left eye issue he was treated for in 1968 had resolved itself and is not the cause of his current eye disability.  

The VA examiner gave a reasoned opinion, specifically taking into account what the Veteran told him about his eye injury in service.  The examiner conducted an extensive in-person exam, followed by an additional records review after remand, and cited to medical research.  For example, the examiner noted the American Academy of ophthalmology has listed the top 5 risk factors for developing macular degeneration: age over 60, family history, smoking, obesity, and hypertension.  On an exam in March 1994 for cataract surgery, medical notes indicate the Veteran had hypertension, obesity, and was a cigarette user.  The histories of prior evaluations indicate a parent of the Veteran also had macular degeneration; in other words, the Veteran possessed four out of five of the highest possible risk factors for his condition.  Noting that only one eye had an injury in service, and that both eyes currently suffer from macular degeneration, the examiner opined the eye injury was not related to the Veteran's eye disability.  Additionally, the Veteran completed many years of service after 1968 without issue.  

Based on the totality of the record, and the weight and credibility of the evidence, the Board is unable to find a connection between the Veteran's service and his left eye disability.  The preponderance of evidence is against a finding of service connection, and there is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

Diabetes Mellitus & Peripheral Neuropathy, including
Neuropathy as Secondary to Diabetes 

In the Veteran's claim for compensation in February 2010, he indicated he felt his diabetes (type II) and peripheral neuropathy were due to exposure to Agent Orange herbicide during Vietnam.  He indicated he was on an aircraft carrier, where he worked as a storekeeper.  He stated he also worked on the flight deck, and shipped contaminated aircraft parts back to the depot for repairs.  As a consequence of his diabetes mellitus, he implicitly claims that he has peripheral neuropathy of his bilateral lower extremities.  

The Veteran's records document that he served on the U.S. Coral Sea in the waters surrounding the Republic of Vietnam.  See June 2015 Hearing Transcript, service ship log records.  

Although the Veteran honorably served during the Vietnam Era, there is no dispute that he did not serve on land in Vietnam, serve aboard a vessel operating in the inland waterways, or that the conditions of his service involved visitation on land.  See June 2015 Hearing Transcript; March 2010 Statement in Support of Claim; Veteran's service records.  Rather, he served in the blue waters off the coast of Vietnam.  In the Board's November 2015 decision, the Board explicitly found there was no competent and credible evidence that substantiated his claim that he was exposed to an herbicide agent in service.  See November 2015 Board Decision.  The Veteran had service aboard a blue water aircraft carrier as a storekeeper and also service on the aircraft deck, contending he handled parts that may have been contaminated with Agent Orange.  

The Veteran's contentions regarding herbicide-tainted parts are insufficient for the Board to find herbicide exposure presumptively or directly occurred.  While it may be conceivable, this is not the same type of risk for which the presumption of herbicide exposure was created.  See, e.g., Haas v. Peake, 525 F.3d 1168, 1183   (Fed. Cir. 2008) ("[It is] conceivable that some veterans of offshore service incurred exposure under some circumstances due, for example, to airborne drift, groundwater runoff, and the proximity of individual boats to the Vietnam coast . . . for purposes of the presumption of exposure, there is no apparent basis for concluding that any such risk was similar in kind or degree to the risk attending service within the land borders of the Republic of Vietnam.").  No basis of knowledge has been provided substantiating that parts they Veteran may have touched exposed him to an herbicide.  The Veteran's statements do not establish that there was actual exposure; in other words, the Veteran's lay statements only establish that he believed exposure occurred.  There is no other lay, medical or scientific evidence to the contrary, and the Veteran waived RO consideration of his assertion.  

Consequently, the Board maintains there is no competent and credible evidence to substantiate his claim that he was exposed to an herbicide agent in service.  Nonetheless, the Veteran contends that his diabetes mellitus and peripheral neuropathy is related to his service.  Upon reviewing the claims file, the Board notes that an April 1977 STR revealed that he presented at a naval medical center complaining of nervousness when hungry; occipital headaches; polyuria; polyphagia; weight gain over 30 pounds in the past year; and polydipsia.  At that time, an assessment of rule out diabetes was indicated.  However, apart from the Veteran repeatedly checking that he suffers from "excessive worry" throughout his years of service on his physical exams, the remainder of his STR is silent as to any continued complaints of a similar nature or a diagnosis.  

The Veteran was not formally diagnosed with diabetes mellitus until years post-separation.  See July 2016 VA Examination Report (noting a diagnosis of diabetes mellitus in 1986); cf. November 1994 Nashville VA Medical Center Discharge Summary (noting a diagnosis of diabetes mellitus in July 1994).  His peripheral neuropathy was diagnosed in 2005, and later VA exams, in addition to private treatment records supplied by the Veteran, indicate his neuropathy diagnosis is type 2 diabetes mellitus with diabetic polyneuropathy.  See November 2016 treatment record of Dr. Z; VA exam July 2016.  

In furtherance of this claim, the Veteran was afforded a VA examination in July 2016.  See July 2016 VA Examination Report.  Upon examination, the VA examiner confirmed a diagnosis of diabetes mellitus.  However, the VA examiner opined that it was less likely than not the diabetes or peripheral neuropathy was caused by or related to service.  In support of the opinion, the VA examiner cited the absence of objective medical evidence to support the Veteran's claim that his disability is related to any in service treatment.  In an addendum opinion, the VA examiner referenced an April 1977 STR, noting that nothing in the Veterans' STR contained a diagnosis or laboratory results supporting an inference of diabetes.  

Here, diabetes mellitus or peripheral neuropathy was not manifested during service or within one year of separation.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify either disease.  His STR do not support the theory; rather, they support repeatedly that he had a strong genetic propensity based on his family history.  Additionally, there is no evidence  whatsoever of any form of neuropathy developing until over a decade after the diabetes diagnosis.  

At this time, the Board finds there is no acceptable evidence of diabetes mellitus or peripheral neuropathy during service or within one year of separation.  There is no accepted proof of exposure to herbicide and no proof that the remote onset of diabetes mellitus or peripheral neuropathy are otherwise related to service.  For the reasons expressed above, the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus and peripheral neuropathy.

With regard to the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes, the medical evidence suggests a relationship between this disabilitiy and the Veteran's diabetes mellitus.  Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995).  
However, the claim for neuropathy must fail as there is no service-connected disability upon which to base it.  The Board finds the preponderance of evidence is against a finding of service connection, and there is no reasonable doubt to be resolved.  

ORDER

Entitlement to service connection for a left eye disability is denied. 

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity, including as secondary to diabetes, is denied.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


